Citation Nr: 1420868	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-39 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file.  In July 2013, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of this claim.

In September 2013, the Veteran was afforded a VA skin examination in accordance with the Board's July 2013 remand instructions.  The Veteran's representative has argued the examination did not comply with prior remand instructions.  The Board notes that the examiner did not discuss whether the identified skin condition was aggravated by the Veteran's PTSD, as was also requested in the remand instructions.

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2013), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2013).

As the aggravation opinion requested in the Board's July 2013 remand was not obtained, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  Relevant ongoing VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from July 2013 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, have the claims file reviewed by a VA dermatologist so that additional opinions can be obtained as to whether the Veteran suffers from a current skin disability related to service or secondary to PTSD.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  Following 
review of the claims file, including the September 2013 examination report, the dermatologist should respond to the following:

(a) The prior examiner noted the dermatology clinic records revealed diagnoses of seborrheic keratosis, folliculitis, dermatitis and xerosis of the skin, but that only seborrheic keratosis was noted at that time.  Do the records indicate the Veteran suffers from any other skin condition since he filed his claim in August 2007?  If so, please identify the condition.

(b) For any skin condition diagnosed during the course of the claim, is it at least as likely as not (50 percent or greater probability) that the skin condition arose during service or is otherwise etiologically related to his period of service, including his reported in-service skin symptoms described by the Veteran as "jungle rot" of the feet and manifested by peeling skin, and his presumed exposure to Agent Orange.  Please explain why or why not.

(c)  If the skin condition is not related to service, is it at least as likely as not that the condition is caused by his service-connected PTSD?  Please explain why or why not.

(d)  If the skin condition is not caused by the Veteran's PTSD, is it at least as likely as not that the skin condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected PTSD?  Please explain why or why not.  If the examiner finds the skin condition has been permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the skin condition.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



